ORDER

PER CURIAM.
Appellant, Anthony M. Rogers, appeals from the Circuit Court of Jefferson County’s dismissal of his Rule 24.035 motion as untimely. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rules 84.16(b) and 30.25(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.